 

Exhibit 10.2

UAL CORPORATION

SUCCESS SHARING PROGRAM –

PROFIT SHARING PLAN

AMENDMENT NO. 1

This Amendment No. 1 to the UAL Corporation Success Sharing Program – Profit
Sharing Plan dated January 1, 2006 (the “Plan”), is made as of the date set
forth below.

WHEREAS, pursuant to Section VI.A of the Plan, the Plan may be modified or
amended by the Board of Directors (the “Board”);

WHEREAS, the merger of UAL Corporation and Continental Airlines, Inc.
(“Continental”) is pending; and

WHEREAS, the Board does not intend for Continental’s financial performance to
impact the Plan for 2010;

NOW THEREFORE, the Plan is hereby amended, effective for the 2010 Plan
Year/Award Year only, such that any reference to “Affiliate”, “Company”,
“United”, or “Employer” expressly excludes any entity that was not an Affiliate
of the Company (as such terms are defined in the Plan) on January 1, 2010.

*        *        *

IN WITNESS WHEREOF, this Amendment No. 1 to the UAL Corporation Profit Program –
Performance Incentive Plan is executed on this 23 day of September, 2010.

 

Thomas J. Sabatino, Jr.

Name

Senior Vice President, General Counsel & Corporate Secretary

Title

/s/ Thomas J. Sabatino, Jr.

Signature